Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Continuity/Reexam Information for 16/625317 
    
        
            
                                
            
        
    

Parent Data16625317, filed 03/04/2020 is a national stage entry of PCT/KR2018/007104, International Filing Date: 06/22/2018claims foreign priority to 10-2017-0079813, filed 06/23/2017





Amendments in claims filed on 03/04/2020 were entered. 
Claims 1-10 and 20 are pending. 
New claim 20 was added.
Claims 11-19 were cancelled. 
Election/Restrictions

DETAILED ACTION
	
REQUIREMENT FOR UNITY OF INVENTION

As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features 

The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim.  See 37 CFR 1.475(e).
WHEN CLAIMS ARE DIRECTED TO MULTIPLE CATEGORIES OF INVENTIONS
As provided in 37 CFR 1.475(b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1)  A product and a process specially adapted for the manufacture of said product; or
(2)  A product and process of use of said product; or
(3)  A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4)  A process and an apparatus or means specifically designed for carrying out the said process; or
(5)  A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present.  See 37 CFR 1.475(c).
Restriction is required under 35 U.S.C. 121 and 372.

This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.

    PNG
    media_image1.png
    119
    647
    media_image1.png
    Greyscale


Group II, claims 9 is drawn to a method of promoting muscle differentiation, regenerating a muscle, improving muscle function or strengthening a muscle, the method comprising administering, to a subject, a composition comprising a sesquiterpene derivative or a pharmaceutically acceptable salt as an active ingredient, or allowing it to be taken.
(It is unclear what is or allowing it to be taken. As in claim 9.

Group III, Claim 10 is drawn to a method of claim 9, wherein the composition is a pharmaceutical composition, a health functional food composition or a livestock feed composition. 

Sesquiterpene derivative or a pharmaceutically acceptable salt
Applicants should elect one group and from the elected group one specific compound from formula 2 to formula 15 as listed in claim 2.  To treat one specific disease as listed in claim 7. 
All formulas are not drawn here.  


    PNG
    media_image2.png
    226
    315
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    811
    352
    media_image3.png
    Greyscale
 
    PNG
    media_image4.png
    788
    281
    media_image4.png
    Greyscale


Species of the compounds:

(1) Applicants should elect one single compound from the elected group as species from the elected group which will be used to treat elected disease.
Species of the disease

	One specific disease to be treated by elected compound. For example specific disease are listed in claim 7 should be elected as a species.
	For group I, Elect one specific disease which will be treated by one specific compound formulas 2 to 15.
	Muscular atrophy, muscular dystrophy, myasthenia, cachexia, rigid spine syndrome, amyotrophic lateral sclerosis (Lou Gehrig's disease), Charcot- Marie-Tooth disease, and sarcopenia or any other disclosed in the specification. 
	For group II, claim 9 and group III, 10 are considered unclear.  Claim 9 to drawn to various methods while claim 10 is drawn to:   “wherein the composition is a pharmaceutical composition, a health functional food composition or a livestock feed composition.”  
	As presented Applicant should elect for group II, one specific method of treatment  promoting muscle differentiation, or regenerating a muscle, or improving muscle function or strengthening a muscle, by one specific composition as classified pharmaceutical composition or a health functional food composition a livestock feed composition.   Applicants had amended the claims to include many methods and variety of compositions.
	Applicants should clearly show the full support of the elected invention in original specification.
As set forth in Rule 13.1 of the Patent Cooperation Treaty (PCT), "the international application shall relate to one invention only or to a group of inventions." Moreover, as stated in Rule 13.2 PCT, Unity of Invention is satisfied "where a group of inventions is claimed in one and the same international application, the requirement of unity of invention referred to in Rule 13.1 shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression "special technical features" shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art so linked as to Farnesol is a noncyclic sesquiterpene and teaches its composition for treating muscle fibrosis of a mammal, the composition including farnesol, a pharmaceutically acceptable salt thereof, or a solvate thereof as an active ingredient.   It teaches farnesol is a noncyclic sesquiterpene. [0060] and [0061]. It teaches that in effective amount may be also an amount sufficient to convert muscle type II into muscle type I or to increase muscle type I. The effective amount may be also an amount sufficient to strengthen muscles for example, increase muscular strength or improve endurance in a mammal, or an amount sufficient to treat muscle fibrosis of a mammal. The effective amount may be also an amount sufficient to reduce fat, to inhibit fat accumulation, or to reduce blood glucose in the body of a mammal. The effective amount may be also an amount sufficient to treat sarcopenia, muscle fibrosis, muscular atrophy, obesity or diabetes. [0067] to [[0073].   For treatment of muscle fibrosis see [0088].  See claims 5 and 7. 
	Park et al. teaches a pharmaceutical composition for preventing or treating hyperlipidemia, fatty liver, diabetes and obesity comprising a sesquiterpene derivative as an active ingredient. The sesquiterpene derivatives of the present invention leads to decrease in body fat weight, visceral fat weight and total cholesterol levels, triglyceride of plasma and liver tissue, blood glucose and blood insulin levels in a fast state, finally exhibiting efficacies on prevention or treatment of hyperlipidemia, fatty liver, diabetes and obesity. (Abstract).It teaches sesquiterpene derivatives such as formula II to VIII.  [0024] and [0036] formula (IX to (XV) on page 4 contains various specific sesquiterpene are the same or similar compounds as in claim 2 of the instant claims.  
Park teaches pharmaceutical composition or food composition comprising a sesquiterpene derivative as an active ingredient. 
	In order to expedite the prosecution Applicant may consider amending the claims.  In regards to claim 10, appears to be a composition where (1) a health functional food composition or (2) a livestock feed are different from claim 9.  
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) 1-10, 18, are generic. 
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a species or invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention.
The election of an invention or species may be made with or without traverse. To preserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse.  Traversal must be presented at the time of election in order to be considered timely.  Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144.  If claims are added after the election, applicant must indicate which of these claims are readable on the elected invention or species.

Should applicant traverse on the ground that the inventions have unity of invention (37 CFR 1.475(a)), applicant must provide reasons in support thereof.  Applicant may submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case.  Where such evidence or admission is provided by applicant, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103(a) of the other invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

Telephonic Election

Due to the complexity no call was made for telephonic election in this application.  It was decided to send the requirement in writing.   
                                 
Correspondence

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SABIHA NAIM QAZI whose telephone number is (571)272-0622.  The examiner can normally be reached on Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng Winston Shen can be reached on 571-272-3157.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SABIHA N QAZI/
Primary Examiner, Art Unit 1628